April 6, 1936. The opinion of the Court was delivered by
This action involves the construction of a deed. Under the authorities cited by him, especially Clinkscales v. Clinkscales,91 S.C. 59, 74 S.E., 121, Egan v. Touchberry, 93 S.C. 569,77 S.E., 706, and Sandford v. Sandford, 106 S.C. 304,91 S.E., 294, where the deeds construed were very similar to the one before us, Judge Greene was unquestionably correct in holding that a fee-simple estate was conveyed to D.W. Keels, which the grantor could not thereafter limit or cut down. The demurrer to defendant's answer, therefore, was properly sustained. Let the decree be reported.
The judgment of the Circuit Court is affirmed.
MESSRS JUSTICES CARTER, BONHAM, BAKER and FISHBURNE concur.